Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments dated April 20, 2021. Claims 1-14,17 and 18 are pending. Claims 1 and 12 have been amended. Claims 15,16 and 19 have been cancelled. 

The rejection of Claims 15,16 and 19 under 35 U.S.C. 101 and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s cancellation of the claims.  

Claims 1-11,14,17 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2005/0022320) for the reasons set forth below.

Claims 12 and 13 stand rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2005/0022320) in view of Jackson (EP2192230) for the reasons set forth below.

Claims 1-7,17 and 18 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 11 of U.S. Patent No. 7,198,731 for the reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,14,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2005/0022320).
Jackson teaches optical brighteners of formula (1) wherein Z can be OR4 or NR4R5 where R4 can be C1-C6 alkyl, and R5 can be H or C1-6 alkyl and alkoxyalkyl, R1 and R2 can be linear or branched C1-6 alkyl or alkoxy and n can be 0,1 or 2 and M can be sodium, lithium or and ammonium (paragraphs 0012,0024,0016-0018,0045,0020,0021,0039). Specific species taught in paragraph 0058, dye (IIIc); paragraph 0063, examples 98, 115) can be modified with a single substitution where R1 or R2 can be made into linear C1-C4 or branched C3 or C4 alkyl instead of H. Jackson teaches example 1 is added at concentration of 1.5% to a composition which also comprises water and polymer (a slurry, paragraphs 0065,0066) and applied to paper. Jackson further teaches applying the brighteners to paper or pulp (paragraph 0005) and adding a functionally equivalent compound to a paper pulp at 1.2% weight of the dry fiber, making a slurry with the pulp, drawing the suspension through a wire mesh and pressing and drying into a paper sheet (paragraph 0070).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the brighteners of Jackson by substituting linear C1-C4 alkyl or branched C3 or C4 alkyl for the hydrogen of the examples as these substituents are taught as interchangeable and functionally equivalent to produce an effective paper and pulp brightener. 
It would have been further obvious to modify the methods of Jackson by treating pulps, with 0.01-%% by weight on dry fiber of the pulp, draining the water blend and pressing and drying the blend into a paper sheet and also by having either or both of R7 and R8 be a methyl group as paragraph 0070 teaches adding a functionally equivalent compound to a paper pulp at 1.2% weight of the dry fiber, making a slurry with the pulp, drawing the suspension through a wire mesh and pressing and drying into a paper sheet. Using a functionally equivalent brightening compound which meets the claimed limitations in the example would be obvious as these compounds are taught as useful in brightening paper or pulps. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2005/0022320) in view of Jackson (EP2192230).
Jackson ‘320 is relied upon as set forth above.
Jackson ‘320 does not teach the methods of producing the compound.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Jackson ‘320 by using the preparation methods of Jackson ‘230 as Jackson ‘230 teaches this is an effective method to produce functionally equivalent optical brighteners. Since this method is suitable to prepare brighteners of Jackson ’320 it would also be suitable to produce the claimed compounds of the instant claims also taught in Jackson ‘320 as they are equivalent. Using an art recognized method to produce similar brightening compounds is obvious as Jackson ‘230 teaches the order is not critical and the pH is controlled by the suitable base being dictated by the desired product composition. Jackson ’230 clearly recognizes that through routine experimentation one of ordinary skill in the art could select the appropriate temperatures and pH levels from the overlapping ranges based on the desired brightening product structure desired. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-7,17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 11 of U.S. Patent No. 7,198,731. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the claimed compounds by selection from the substituents from the lists. Selection from functionally equivalent substituents is obvious to arrive at similar brightening compounds and methods of brightening substrates with the compounds. The comprising language of the claims allows for the presence of other components. Since C1-C6 alkyls are disclosed for all linear and branched species are encompassed and can be selected. C1 groups of methyl meet the claimed limitation. 

Response to Arguments
Applicant's arguments filed regarding Jackson (US 2005/0022320)  have been fully considered but they are not persuasive. Jackson teaches R1 and R2 can be C1-C6 alkyl which can be linear or branched (paragraphs 0012,0024). The examples cited by the examiner in paragraph 0058 of Jackson 

    PNG
    media_image1.png
    318
    1071
    media_image1.png
    Greyscale

have not been compared by applicant and the data and only require a single substitution of the R1 and R2 groups from H to linear C1-C4 alkyl or branched C3,C4 alkyl. Applicant’s comparative data is only for a single species and not commensurate in scope with the claims as Jackson teaches several other species encompassed by applicant’s claims for which no data has been provided. Furthermore the comparative data in applicant’s specification is under very specific concentration and dyeing conditions and the claimed and not the broader concentrations of the method claim 14. Accordingly the rejections are maintained. 
	Regarding the ODP rejection, US Patent US 7,198,131 contain the claimed compounds by selection from the substituents from the lists. Selection from functionally equivalent substituents is obvious to arrive at similar brightening compounds and methods of brightening substrates with the compounds. The comprising language of the claims allows for the presence of other components. Since C1-C6 alkyls are disclosed for all linear and branched species are encompassed and can be selected. C1 groups of methyl meet the claimed limitation. Selection is obvious since applicant has not demonstrated in a manner commensurate in scope with the claims unexpected results of the claimed formula (2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/AMINA S KHAN/Primary Examiner, Art Unit 1761